DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi et al (USPN 9,553,277).
Regarding claim 1, Chi et al disclose an organic electroluminescence device, comprising:
a first electrode 202 [see Fig. 4];
an emission layer 206 disposed on the first electrode; and
a second electrode 210 disposed on the emission layer,
wherein the emission layer comprises an organometallic compound comprising an iridium atom, and a first ligand and a second ligand, which are combined with the iridium atom,
the first ligand comprises a substituted or unsubstituted phenyl ligand, a substituted or unsubstituted pyrazole ligand combined with the phenyl ligand, and a substituted or unsubstituted five-member ring N-heterocyclic carbene ligand combined with the phenyl ligand [see col. 4, lines 26-65], and
the second ligand comprises a substituted or unsubstituted pyridine ligand, a substituted or unsubstituted pyrazole ligand combined with the pyridine ligand, and a substituted or unsubstituted five-member ring N-heterocyclic carbene ligand combined with the pyridine ligand [see col. 4, lines 26-65].
Regarding claim 2, Chi et al disclose the organic electroluminescence device of claim 1, furthermore wherein the substituted or unsubstituted five-member ring N-heterocyclic carbene ligand in each of the first ligand and the second ligand is a substituted or unsubstituted imidazole N-heterocyclic carbene derivative [see col. 5, lines 5-14 and col. 6, lines 24-32].
Regarding claim 4, Chi et al disclose the organic electroluminescence device of claim 1, furthermore wherein the emission layer comprises a host and a dopant, and
the dopant comprises the organometallic compound [see col. 34, lines 21-23].
Regarding claim 5, Chi et al disclose the organic electroluminescence device of claim 1, furthermore wherein the emission layer is to emit blue light [see col. 3, lines 45-47].
Regarding claim 7, Chi et al disclose the organic electroluminescence device of claim 1, furthermore wherein the emission layer is to emit light having a central wavelength of about 430 nm to about 490 nm [see Table 1].
Regarding claim 8, Chi et al disclose the organic electroluminescence device of claim 1, furthermore wherein the organometallic compound is represented by Formula 11:

    PNG
    media_image2.png
    330
    404
    media_image2.png
    Greyscale

in Formula 1, 
X1 to X4 are each independently CR5 or N,
R1 to R5 are each independently a hydrogen atom, a deuterium atom, a halogen atom, a cyano group, a substituted or unsubstituted thio group, a substituted or unsubstituted oxy group, a substituted or unsubstituted silyl group, a substituted or unsubstituted boron group, a substituted or unsubstituted amine group, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group of 2 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring, and/or combined with an adjacent group to form a ring,
R6 and R7 are each independently a hydrogen atom, a deuterium atom, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group of 2 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring, and/or combined with an adjacent group to form a ring,
L--1 and L2 are each independently a direct linkage, an oxygen atom, a sulfur atom, a substituted or unsubstituted divalent alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted divalent silyl group, a substituted or unsubstituted arylene group of 6 to 30 carbon atoms for forming a ring, or a substituted or unsubstituted heteroarylene group of 2 to 30 carbon atoms for forming a ring,
“a” and “c” are each independently an integer of 0 to 2, and
“b” and “d” are each independently an integer of 0 to 3.
Regarding claim 9, Chi et al disclose the organic electroluminescence device of claim 1, furthermore wherein the organometallic compound is represented by Formula 1-12:

    PNG
    media_image3.png
    414
    470
    media_image3.png
    Greyscale

in Formula 1-1,
R11 to R14 are each independently a hydrogen atom, a deuterium atom, a halogen atom, a cyano group, a substituted or unsubstituted thio group, a substituted or unsubstituted oxy group, a substituted or unsubstituted silyl group, a substituted or unsubstituted boron group, a substituted or unsubstituted amine group, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group of 2 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring,
R16 and R17 are each independently a hydrogen atom, a deuterium atom, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group of 2 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring, and
R51 to R54 are each independently a hydrogen atom, a deuterium atom, a halogen atom, a cyano group, a substituted or unsubstituted thio group, a substituted or unsubstituted oxy group, a substituted or unsubstituted silyl group, a substituted or unsubstituted boron group, a substituted or unsubstituted amine group, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group of 2 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring, and/or combined with an adjacent group to form a ring.
Regarding claim 10, Chi et al disclose the organic electroluminescence device of claim 1, furthermore wherein the organometallic compound is represented by Formula 1-23:

    PNG
    media_image4.png
    385
    441
    media_image4.png
    Greyscale

in Formula 1-2,
A1 and A2 are each independently a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, or a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring,
R11 to R-14 are each independently a hydrogen atom, a deuterium atom, a halogen atom, a cyano group, a substituted or unsubstituted thio group, a substituted or unsubstituted oxy group, a substituted or unsubstituted silyl group, a substituted or unsubstituted boron group, a substituted or unsubstituted amine group, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group of 2 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring,
R16 and R17 are each independently a hydrogen atom, a deuterium atom, a halogen atom, a cyano group, a substituted or unsubstituted thio group, a substituted or unsubstituted oxy group, a substituted or unsubstituted silyl group, a substituted or unsubstituted boron group, a substituted or unsubstituted amine group, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group of 2 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring, and
“m” and “n” are each independently 0 or 1.
Regarding claim 11, Chi et al disclose the organic electroluminescence device of claim 8, furthermore wherein
R1 to R4 are each independently an unsubstituted methyl group, an unsubstituted ethyl group, an unsubstituted isopropyl group, an unsubstituted t-butyl group, a cyano group, a trifluoromethyl group, a methyl-d3 group, an unsubstituted cyclohexyl group, or an alkyl-substituted phenyl group [see col. 4, lines 24-65, wherein R1 to R4 are equivalent to R2 and R4 of Chi et al], and
R6 and R7 are each independently an unsubstituted methyl group, an unsubstituted ethyl group, an unsubstituted isopropyl group, an unsubstituted t-butyl group, a methyl-d3 group, a cyano group, or an alkyl-substituted phenyl group [see col. 4, lines 24-65, wherein R6 and R7 are equivalent to R1 and R5 of Chi et al]. 
Regarding claim 13, Chi et al disclose an organic electroluminescence device, comprising:
a first electrode 202;
a hole transport region 204 disposed on the first electrode;
an emission layer 206 disposed on the hole transport region;
an electron transport region 208 disposed on the emission layer; and
a second electrode 210 disposed on the electron transport region [see Fig. 4],
wherein the emission layer comprises an organometallic compound represented by Formula 14:

    PNG
    media_image2.png
    330
    404
    media_image2.png
    Greyscale

in Formula 1, 
X1 to X4 are each independently CR5 or N,
R1 to R5 are each independently a hydrogen atom, a deuterium atom, a halogen atom, a cyano group, a substituted or unsubstituted thio group, a substituted or unsubstituted oxy group, a substituted or unsubstituted silyl group, a substituted or unsubstituted boron group, a substituted or unsubstituted amine group, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group of 2 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring, and/or combined with an adjacent group to form a ring,
R6 and R7 are each independently a hydrogen atom, a deuterium atom, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group of 2 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring, and/or combined with an adjacent group to form a ring,
L--1 and L2 are each independently a direct linkage, an oxygen atom, a sulfur atom, a substituted or unsubstituted divalent alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted divalent silyl group, a substituted or unsubstituted arylene group of 6 to 30 carbon atoms for forming a ring, or a substituted or unsubstituted heteroarylene group of 2 to 30 carbon atoms for forming a ring,
“a” and “c” are each independently an integer of 0 to 2, and
“b” and “d” are each independently an integer of 0 to 3.
Regarding claim 14, Chi et al disclose the organic electroluminescence device of claim 13, furthermore wherein Formula 1 is represented by Formula 1-1:


    PNG
    media_image3.png
    414
    470
    media_image3.png
    Greyscale

in Formula 1-1,
R11 to R14 are each independently a hydrogen atom, a deuterium atom, a halogen atom, a cyano group, a substituted or unsubstituted thio group, a substituted or unsubstituted oxy group, a substituted or unsubstituted silyl group, a substituted or unsubstituted boron group, a substituted or unsubstituted amine group, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group of 2 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring,
R16 and R17 are each independently a hydrogen atom, a deuterium atom, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group of 2 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring, and
R51 to R54 are each independently a hydrogen atom, a deuterium atom, a halogen atom, a cyano group, a substituted or unsubstituted thio group, a substituted or unsubstituted oxy group, a substituted or unsubstituted silyl group, a substituted or unsubstituted boron group, a substituted or unsubstituted amine group, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group of 2 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring, and/or combined with an adjacent group to form a ring.
Regarding claim 15, Chi et al disclose the organic electroluminescence device of claim 13, furthermore wherein Formula 1 is represented by Formula 1-2:


    PNG
    media_image4.png
    385
    441
    media_image4.png
    Greyscale

in Formula 1-2,
A1 and A2 are each independently a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, or a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring,
R11 to R-14 are each independently a hydrogen atom, a deuterium atom, a halogen atom, a cyano group, a substituted or unsubstituted thio group, a substituted or unsubstituted oxy group, a substituted or unsubstituted silyl group, a substituted or unsubstituted boron group, a substituted or unsubstituted amine group, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group of 2 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring,
R16 and R17 are each independently a hydrogen atom, a deuterium atom, a halogen atom, a cyano group, a substituted or unsubstituted thio group, a substituted or unsubstituted oxy group, a substituted or unsubstituted silyl group, a substituted or unsubstituted boron group, a substituted or unsubstituted amine group, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group of 2 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring, and
“m” and “n” are each independently 0 or 1.
Regarding claim 16, Chi et al disclose the organic electroluminescence device of claim 13, furthermore wherein
R1 to R4 are each independently an unsubstituted methyl group, an unsubstituted ethyl group, an unsubstituted isopropyl group, an unsubstituted t-butyl group, a cyano group, a trifluoromethyl group, a methyl-d3 group, an unsubstituted cyclohexyl group, or an alkyl-substituted phenyl group [see col. 4, lines 24-65, wherein R1 to R4 are equivalent to R2 and R4 of Chi et al], and
R6 and R7 are each independently an unsubstituted methyl group, an unsubstituted ethyl group, an unsubstituted isopropyl group, an unsubstituted t-butyl group, a methyl-d3 group, a cyano group, or an alkyl-substituted phenyl group [see col. 4, lines 24-65, wherein R6 and R7 are equivalent to R1 and R5 of Chi et al].
Regarding claim 17, Chi et al disclose an organometallic compound represented by Formula 15:

    PNG
    media_image2.png
    330
    404
    media_image2.png
    Greyscale

in Formula 1, 
X1 to X4 are each independently CR5 or N,
R1 to R5 are each independently a hydrogen atom, a deuterium atom, a halogen atom, a cyano group, a substituted or unsubstituted thio group, a substituted or unsubstituted oxy group, a substituted or unsubstituted silyl group, a substituted or unsubstituted boron group, a substituted or unsubstituted amine group, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group of 2 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring, and/or combined with an adjacent group to form a ring,
R6 and R7 are each independently a hydrogen atom, a deuterium atom, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group of 2 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring, and/or combined with an adjacent group to form a ring,
L--1 and L2 are each independently a direct linkage, an oxygen atom, a sulfur atom, a substituted or unsubstituted divalent alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted divalent silyl group, a substituted or unsubstituted arylene group of 6 to 30 carbon atoms for forming a ring, or a substituted or unsubstituted heteroarylene group of 2 to 30 carbon atoms for forming a ring,
“a” and “c” are each independently an integer of 0 to 2, and
“b” and “d” are each independently an integer of 0 to 3.
Regarding claim 18, Chi et al disclose the organometallic compound of claim 17, furthermore wherein Formula 1 is represented by Formula 1-1:


    PNG
    media_image3.png
    414
    470
    media_image3.png
    Greyscale

in Formula 1-1,
R11 to R14 are each independently a hydrogen atom, a deuterium atom, a halogen atom, a cyano group, a substituted or unsubstituted thio group, a substituted or unsubstituted oxy group, a substituted or unsubstituted silyl group, a substituted or unsubstituted boron group, a substituted or unsubstituted amine group, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group of 2 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring,
R16 and R17 are each independently a hydrogen atom, a deuterium atom, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group of 2 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring, and
R51 to R54 are each independently a hydrogen atom, a deuterium atom, a halogen atom, a cyano group, a substituted or unsubstituted thio group, a substituted or unsubstituted oxy group, a substituted or unsubstituted silyl group, a substituted or unsubstituted boron group, a substituted or unsubstituted amine group, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group of 2 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring, and/or combined with an adjacent group to form a ring.
Regarding claim 19, Chi et al disclose the organometallic compound of claim 17, furthermore wherein Formula 1 is represented by Formula 1-2:


    PNG
    media_image4.png
    385
    441
    media_image4.png
    Greyscale

in Formula 1-2,
A1 and A2 are each independently a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, or a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring,
R11 to R-14 are each independently a hydrogen atom, a deuterium atom, a halogen atom, a cyano group, a substituted or unsubstituted thio group, a substituted or unsubstituted oxy group, a substituted or unsubstituted silyl group, a substituted or unsubstituted boron group, a substituted or unsubstituted amine group, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group of 2 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring,
R16 and R17 are each independently a hydrogen atom, a deuterium atom, a halogen atom, a cyano group, a substituted or unsubstituted thio group, a substituted or unsubstituted oxy group, a substituted or unsubstituted silyl group, a substituted or unsubstituted boron group, a substituted or unsubstituted amine group, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted alkenyl group of 2 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring, and
“m” and “n” are each independently 0 or 1.
Regarding claim 20, Chi et al disclose the organometallic compound of claim 17, furthermore wherein 
R1 to R4 are each independently an unsubstituted methyl group, an unsubstituted ethyl group, an unsubstituted isopropyl group, an unsubstituted t-butyl group, a cyano group, a trifluoromethyl group, a methyl-d3 group, an unsubstituted cyclohexyl group, or an alkyl-substituted phenyl group [see col. 4, lines 24-65, wherein R1 to R4 are equivalent to R2 and R4 of Chi et al], and
R6 and R7 are each independently an unsubstituted methyl group, an unsubstituted ethyl group, an unsubstituted isopropyl group, an unsubstituted t-butyl group, a methyl-d3 group, a cyano group, or an alkyl-substituted phenyl group [see col. 4, lines 24-65, wherein R6 and R7 are equivalent to R1 and R5 of Chi et al].




Allowable Subject Matter
Claims 3, 6, 12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding dependent claim 3, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the substituted or unsubstituted five-member ring N-heterocyclic carbene ligand in each of the first ligand and the second ligand is a substituted or unsubstituted imidazole-2-ylidene, a substituted or unsubstituted benzimidazol-2-ylidene, or a substituted or unsubstituted imidazo pyrazine-2-ylidene; regarding dependent claim 6, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein a difference Δ(3MLCT-3MC) between a 3MLCT energy level and a 3MC energy level of the organometallic compound is from about 12 eV to about 16 eV; and regarding dependent claims 12 and 21, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the emission layer comprises at least one selected from compounds represented in Compound Group 1:

    PNG
    media_image5.png
    832
    549
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    426
    545
    media_image6.png
    Greyscale
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1
    PNG
    media_image1.png
    153
    232
    media_image1.png
    Greyscale

        See col. 4, lines 24-65, wherein A1 and A2 are independently, exemplarily five-membered rings, as laid out in col. 6, lines 24-32, including five-membered rings as claimed, and wherein X1 is carbon
        2
    PNG
    media_image1.png
    153
    232
    media_image1.png
    Greyscale

        See col. 4, lines 24-65, wherein A1 and A2 are independently, exemplarily five-membered rings, as laid out in col. 6, lines 24-32, including five-membered rings as claimed, and wherein X1 is carbon
        3
    PNG
    media_image1.png
    153
    232
    media_image1.png
    Greyscale

        See col. 4, lines 24-65, wherein A1 and A2 are independently, exemplarily five-membered rings, as laid out in col. 6, lines 24-32, including five-membered rings as claimed, and wherein X1 is carbon
        4
    PNG
    media_image1.png
    153
    232
    media_image1.png
    Greyscale

        See col. 4, lines 24-65, wherein A1 and A2 are independently, exemplarily five-membered rings, as laid out in col. 6, lines 24-32, including five-membered rings as claimed, and wherein X1 is carbon
        5
    PNG
    media_image1.png
    153
    232
    media_image1.png
    Greyscale

        See col. 4, lines 24-65, wherein A1 and A2 are independently, exemplarily five-membered rings, as laid out in col. 6, lines 24-32, including five-membered rings as claimed, and wherein X1 is carbon